United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1589
                                    ___________

United States of America,             *
                                      *
                  Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Nebraska.
Rufus Todd Jones, also known as       *
Todd Jones, also known as Scott Lee, *       [UNPUBLISHED]
                                      *
                  Appellant.          *
                                 ___________

                              Submitted: February 19, 2003

                                   Filed: February 25, 2003
                                    ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Rufus Todd Jones pleaded guilty to trafficking in counterfeit Rolex watches.
Jones did not object to the sentence imposed by the district court,* namely, a sentence
of 36 months imprisonment, three years supervised release, and restitution. On
appeal, Jones contends the district court improperly ordered restitution in the amount



      *
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
of $116,779.50 for legal fees and expenses Rolex incurred while obtaining a civil
judgment against him.

       In our view, the district court correctly ordered restitution for attorney fees.
See 18 U.S.C. § 3663(a)(1)(A) (authorizing restitution); United States v. Jackson, 155
F.3d 942, 949 (8th Cir.) (Standard of review), cert. denied, 525 U.S. 1059 (1998).
The record amply supports the district court's determination that the attorney fees
were triggered by the specific conduct that was the basis for the offense of conviction.
Indeed, Jones testified Rolex had brought multiple actions against him relating to his
sales of watches, and an unobjected-to portion of the presentence report (PSR)
asserted Rolex had accrued $116,779.50 in legal fees and expenses in pursuing him.
See Fed. R. Crim. P. 32(b)(6)(D) (district court may accept unobjected-to portions of
PSR); United States v. Akbani, 151 F.3d 774, 779-80 (8th Cir. 1998). The district
court properly considered Jones's financial resources and ability to meet the
restitution obligation inasmuch as it recognized his negative net worth, stated its
desire that he be able to have at least a little money while incarcerated, and ordered
him to pay only a fraction of his earnings while in prison and $50 per month
following his release. See 18 U.S.C. § 3663(a)(1)(B)(i)(II) (court shall consider
financial resources of defendant); United States v. Manzer, 69 F.3d 222, 229 (8th Cir.
1995). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-